Order entered December 17, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01381-CV

METHODIST HOSPITALS OF DALLAS D/B/A METHODIST HEALTH SYSTEM AND
        D/B/A METHODIST DALLAS MEDICAL CENTER, Appellant

                                            V.

JESUS NIETO, RICHARDO FELIPE NIETO, JESSE NIETO, AND ORLANDO NIETO,
   EACH INDIVIDUALLY AND AS HEIRS OF THE ESTATE OF MARY JESSIE
                    ALVAREZ, DECEASED, Appellees

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-18-02115

                                        ORDER
      Before the Court is appellant’s December 13, 2018 unopposed first motion for extension

of time to file brief. We GRANT the motion and ORDER the brief be filed no later than

December 21, 2018.


                                                   /s/   DAVID EVANS
                                                         JUSTICE